DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwase et al. (US 8,382,195 B2).
Regarding claim 1, Iwase et al. disclose a front pillar (Fig. 1, 14) including a front pillar lower (Fig. 1, 14B) extending vertically and a front pillar upper (Fig. 1, 14A) extending obliquely from the front pillar lower, wherein the front pillar lower (14B) has an S-shaped cross section (Fig. 10 illustrates the S-shaped cross section of 14B); and a connection member (Fig. 6, 40 including 40A and 40B) coupled to a bottom end of the front pillar lower and connecting a front side member (Fig. 3, 44) and a side (Fig. 2, 12) 
As to claim 2, Iwase et al. disclose wherein the front pillar lower (14B) comprises a first sidewall (Fig. 6, 60A) that is recessed toward an interior space of the vehicle and a second sidewall (Fig. 6, 60B) that protrudes toward an exterior space of the vehicle.
Regarding claim 7, Iwase et al. disclose wherein the front pillar lower (14B) comprises a first mounting portion (Fig. 4A, 56) that protrudes from an outboard side surface of the front pillar lower toward an exterior space of the vehicle (col. 7 ln. 62-67).  
As to claim 8, Iwase et al. disclose wherein the front pillar lower comprises a second mounting portion (Fig. 8, 40B) to which the connection member is coupled (col. 10 ln. 20-28).
Allowable Subject Matter
Claims 3-6 and 9-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Saeki (US 6,447,052 B2) discloses a front pillar structure for a vehicle including a front pillar lower extending vertically and a front pillar upper extending obliquely from the front pillar lower. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896.  The examiner can normally be reached on 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D.D.I/May 18, 2021
/Joseph D. Pape/Primary Examiner, Art Unit 3612